Sweeney, J.,
concurring. I concur in the well-reasoned and exemplary analysis undertaken by Justice Resnick in the majority opinion. The fact that some bar exam results were tampered with is, unfortunately, well documented. Nevertheless, the fate of the instant applicants should not, in turn, be tampered with in order to right any and all wrongs that occurred in the grading of the 1986 bar exam. Contrary to some assertions in the dissenting opinions, the faith of the public in the integrity of the bar examination process is not undermined by removing the suspensions previously levied by this court *312in these particular cases. The fact remains that this court granted law licenses to these individuals, and it was this court that chose to destroy the evidence that would otherwise permit these applicants the demonstrable opportunity to prove the worthiness of their passing scores on the 1986 bar exam.
In my view, the evidence that does remain indicates strongly that these individuals did in fact pass the bar exam. To hold these individuals up as “scapegoats” in order to close the book on any irregularities that took place in the grading of the 1986 bar exam is not only unfair, but much too convenient to be sanctioned by a body that seeks justice in all its deliberations. The fact remains that these individuals had absolutely no involvement in the changing of their bar exam grades.
Clearly, this court acted hastily in suspending these applicants in its original decision of May 17, 1991. Fortunately, the majority of this court has the judicial courage to admit its mistake and correct the same.